Citation Nr: 0711788	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease of the lumbar spine, currently 
rated as 60 percent disabling.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1993 to August 
1995.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in March 2000. 




The VARO had initially granted service connection for the 
veteran's lumbosacral strain with degenerative disc disease, 
and assigned a 40 percent rating effective from the day 
following separation from service.  

The veteran filed his claim for increased compensation in 
February 2000.  A 60 percent schedular rating has now been 
assigned for the veteran's lumbar spine (his sole service-
connected disability) from July 29, 1999, except for periods 
when he was in receipt of a 100 percent convalescence rating 
pursuant to 38 C.F.R. § 4.30.  

Moreover,  effective March 15, 2000, and during all those 
times when a temporary total rating under 38 C.F.R. § 4.30 
was not in effect, the veteran was in receipt of a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability.  As will be further noted 
below, the permanency of the TDIU was stipulated within the 
context of pertinent regulations by his being found to be 
entitled to Chapter 35 benefits from June 27, 2002.

The veteran was scheduled to provide testimony before a 
Veterans Law Judge at a Travel Board hearing at the RO in 
June 2005.  He did not appear for that hearing, and no good 
cause has been offered or shown for that failure to appear.

During the course of the current appeal, in rating action in 
January 2007, the VARO proposed to withdraw the TDIU because 
the veteran had not submitted a filled-out timely updated VA 
Form 21-4140, Employment Questionnaire.  That proposed action 
had not been fully effectuated at the time the case was 
forwarded to the Board, and no aspect of that issue is before 
the Board at this time.

Prior representation by a private attorney was revoked in 
January 2007; the veteran is not now represented.




FINDINGS OF FACT

1.  The veteran's 60 percent rating is the maximum assignable 
for intervertebral disc syndrome before and since September 
2002, reflecting severe impairment with sciatic neuropathy, 
pain, muscle spasm, and absent ankle jerk and incapacitating 
episodes lasting more than 6 weeks in a given year.

2.  The impact of the veteran's back upon his ability to work 
has been entirely compensated, with the TDIU separately 
assigned during periods when he has not been receiving a 
total rating during hospitalization/convalescence. 

3.  The veteran does not demonstrate vertebral fracture, 
unfavorable ankylosis of the entire spine or separately 
ratable neurological impairment such as involves bowel or 
bladder; scars are not symptomatic, and he does not have loss 
of use of his feet.


CONCLUSION OF LAW

A rating in excess of 60 percent for low back disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5293, 
(2002), DC 5293 (2003), DCs 5235, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

This segment of the decision will be somewhat more detailed 
than usual, since it has been difficult to determine exactly 
what benefit the veteran was seeking in this appeal.

The veteran filed his claim for increased compensation, both 
for his back disability on a schedular basis and for a TDIU 
in February 2000.  A rating action by the RO in March 2000 
granted an increased rating from 40 to 60 percent for the low 
back, and deferred the TDIU issue.  A comprehensive SOC was 
issued simultaneously therewith.  The RO provided post-
adjudication VCAA notice by letter, also dated in March 2000.  
The veteran was notified of what was of record and what 
additional evidence was needed to substantiate the claim.  In 
a rating action in May 2000, a TDIU was denied and the 
veteran was so informed.  He indicated that he was pursuing 
the issue of entitlement to a 100 percent rating, and the RO 
sent him a letter in August 2000 indicating what was required 
to support his claim in that regard, particularly with regard 
to additional medical evidence.

In a rating action in October 2000, the VARO denied 
entitlement to a schedular evaluation in excess of 60 percent 
but granted a TDIU, effective March 2000, the date of his 
claim for an increase.  The veteran was informed of that 
decision in correspondence from the VARO dated in November 
2000; the letter carefully explained that he would be paid at 
the 100 percent rate based on the impact that the disability 
has on his ability work, as contemplated under TDIU, although 
his schedular ratings were less than total in nature.  

Another rating action by the VARO in August 2001 was to the 
effect that he was not entitled to a schedular rating for his 
back in excess of 60 percent.  This was again explained to 
him in correspondence dated in August 2001, i.e., that he 
would receive payments at 100 percent based on TDIU although 
his back disability remained at no more than 60 percent 
disabling.  The letter explained that if he disagreed he 
should undertake further action, and provided him with 
telephone numbers to call for further information if 
required.

In a VA Form 21-4138, filed in April 2002, the veteran 
insisted that he was entitled to a "permanent total 
disability rating", and cited various medical evidence.  The 
VARO responded with another letter in May 2002, and June 
2002, in which for the first time the pending issue was 
addressed only as "permanent and total disability due to his 
service-connected back disability.  He was informed as to 
what clinical information, including private medical 
statements were of record, and what was required to support 
such a claim in the way of additional VA or private clinical 
data, that VA would assist, that a VA examination was being 
instituted, etc.

The veteran responded with another VA Form 21-4238 dated in 
June 2002 in which he reiterated that he needed some form of 
financial security, and that since his back disability 
rendered him unable to work, he was seeking a "permanent 
total rating" for his back.  

In a rating action in July 2002, the VARO addressed, as on 
other occasions before and since, the issue relating to his 
entitlement to a 100 percent rating as a result of his 
hospital stay under 38 C.F.R. § 4.30.  (This issue is not 
part of the current appeal with regard to any time periods).  
The RO denied special monthly compensation on account of the 
need for aid and attendance or being housebound.  The RO also 
granted entitlement to Chapter 35 benefits.  The decision 
specifically noted that the total disability rating due to 
unemployability was permanent, and established basic 
entitlement to educational assistance under Chapter 35.  The 
veteran was informed of that decision in correspondence in 
August 2002.  

His representative responded in September 2002 that the 
veteran did not disagree with the 100 percent ratings as 
assigned effective January 9 and May 23, 2002, or the 
eligibility for Chapter 35 benefits, but that he otherwise 
disagreed, citing that he had been unable to work since 
February 2000 as documented in various medical evidence which 
should be addressed in granting him a "permanent total 
rating".  This was considered by the VARO to be his Notice 
of Disagreement (NOD) with the action.  In correspondence 
dated in November 2002, he was so informed and given further 
information as to how he might pursue an appeal.

In April 2003, the VARO effectuated an internal conference, 
written memorandum from which is of record, with regard to 
the NOD, specifically noting that, given the other benefits 
now in effect, it was thought that "permanency" had been 
established with the grant of the Chapter 35 benefits, and 
accordingly, there was a question as to exactly what further 
benefit the veteran was seeking.  After discussion with the 
veteran's representative, it was agreed that the issue 
pending on appeal was "entitlement to a permanent and total 
100 percent rating for lumbar disc disease".  Accordingly, a 
comprehensive SSOC was issued thereon in May 2003 in which 
the prior actions were once again explained, and regulations 
were provided including those relating to alternatives with 
diagnostic codes for a possible increased schedular rating 
for the low back disability.

The veteran's VA Form 9, filed in July 2003, reiterated that 
he was seeking a permanent total (100%) schedular rating for 
his service-connected back disability.  Since then, 
additional SSOCs and letters have been issued with regard to 
the clinical evidence introduction into the file by the 
veteran with regard to his inability to work due to his back, 
his back surgeries, etc.  Examinations have also been 
undertaken, and reports are in the file.  And after six 
attempts to obtain data, Social Security Administration (SSA) 
documentation has now been made available and is of record.

The Board finds that the content of the aggregate timely 
communications provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Although VCAA notification, in part because of the confusion 
as to what he was in fact seeking, with regard to his 
increased rating claim was not technically furnished prior to 
the initial adjudication, any defect with respect to timing 
was harmless error.  See Mayfield, supra.  He was advised of 
his opportunities to submit additional evidence.  
Subsequently, SSOCs provided the veteran with additional time 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  On several occasions, he has indicated that he 
had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his former representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  And in the aggregate, the Board finds that the 
veteran has been given every reasonable opportunity to and 
has, in fact, actively participated in the documentation and 
pursuit of his case.

II.  Pertinent Law, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were revised, effective from September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003)).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (now codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2006)).  The latter amendment and 
a subsequent correction were made effective from 
September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.


Note 1 provides that for the purposes of ratings under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, we evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  38 
C.F.R. § 4.71a, DC 5293.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, DC 
5295, under which lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe.  38 C.F.R. § 4.71a, DC 5292.

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable, or a 50 percent evaluation if 
unfavorable. 38 C.F.R. § 4.71a, DC 5289 (2003). Complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and ankylosis of major joints or 
without other joint involvement warrants a 100 percent 
rating.  38 C.F.R. § 4.71a, DC 5286.




In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective on and after September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, DCs 5237 and 5242 (2006).  Intervertebral 
disc syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2006).  Since 
this rating code itself contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997).




Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the above diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code. Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520 (2006).

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees. The code section for intervertebral disc 
syndrome is now DC 5243, and associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to evaluated separately.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Extensive VA and private clinical documentation is in the 
file with regard to he veteran's numerous surgical procedures 
and other care for his back problems.  Ongoing reports are in 
the file from a private hospital, TGS, including for his 
multiple surgical procedures.  

In both private and VA reports, intractable pain has been 
complained of repeatedly and he receives numerous strong pain 
medications including Percocet which are documented.  His 
scars are painful only in clinical reports immediately after 
his surgical procedures (during the times for which he is in 
receipt of the section 4.30 benefits); any chronic scar 
residuals are not symptomatic according to numerous reports 
in the file. .

On VA examination in September 2000, he complained of nonstop 
pain.  X-ray findings of degenerative changes were noted; 
there was no ankylosis.  He denied current paresthesia.  He 
had had no incontinence.  Knee jerks were 1+ on the right and 
trace on the left.  Sitting straight leg raising was negative 
bilaterally.

On VA examination in June 2001, similar findings were 
identified as shown above.  He has some neuropathy in the 
sciatic distribution in one leg but no foot drop or other 
significant radicular sensory findings.  He had no evidence 
of either fecal or urinary incontinence.

On VA examination in June 2002, X-rays confirmed the 
degenerative changes and multiple prior surgeries  with 
fusions.  He had intractable pain and severe functional 
impairment.  No bowel or bladder abnormalities were noted.

On VA examination in March 2005, severe functional impairment 
was identified with X-ray evidence (and MRI backup) of 
moderate disc desiccation at L-4/L-5 an L-5/S-1 with small 
disc bulges at L-4/L-5.  He had pain on most motions.  
Bladder and bowel abnormalities were not shown.

On fee basis examination for VA in October 2006, the entire 
report of which is in the file, again he complained of 
significant pain on motions and at rest.  The examiner opined 
that the functional impairment was due to the pain.   
Examination showed no ankylosis.  He had some tenderness, and 
straight leg raising was negative on the left and right.  
There were said to be no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Neurological examination showed normal motor and sensory 
functions.  Bilateral ankle jerks were 2+.  There were 
multiple scars, none of which showed disfigurement, or other 
symptoms to include tenderness, abnormal texture, etc.  

Thus, in summary, after reviewing all VA and private clinical 
data, the veteran's back symptoms are significant, and the 
severity thereof is clearly reflected in the current 60 
percent rating which is the maximum assignable under 
pertinent diagnostic codes, to include DC 5243.  The veteran 
does not demonstrate vertebral fracture, unfavorable 
ankylosis of the entire spine, or separately ratable 
neurological impairment such as involves bowel or bladder; 
his scars are not symptomatic, and he does not have loss of 
use of his feet. And regardless of what code is used, the 
veteran does not met the schedular criteria for an evaluation 
in excess of 60 percent.  

As for the exceptional circumstances he has asserted, 
particularly with regard to during hospitalization and/or as 
relates to his inability to work, these have already been 
generously addressed by the VARO.  

For instance, it is also notable that although the veteran 
only has a single service-connected disability ratable at 60 
percent, he nonetheless has already been awarded a TDIU 
rating (for those periods when he is not in receipt of a 
temporary total rating under 38 C.F.R§ 4.30).  Given that the 
veteran has already been awarded TDIU, further referral for 
extraschedular consideration is not warranted.  

With regard to the somewhat curious argument that he somehow 
needs financial stability which would purportedly be 
guaranteed with a finding he has sought of "permanency", to 
the extent that his back rating and TDIU are found to be 
permanent for the purpose of Chapter 35 benefits, this has 
already been completely addressed within the parameters of 
any pertinent VA regulations.  

In fact, as he has been informed on numerous occasions, 
rating the back disability at anything higher schedularly 
than 60 percent would not warrant increased compensation, 
since he is also in receipt of 100 percent on other 
associated bases.  From a practical standpoint, it should be 
noted that compensation at a rate of 100 percent results in 
the same total monetary rate regardless of whether it has 
been schedularly assigned, or alternatively assigned for 
periods of hospital care, etc., under 38 C.F.R. § 4.30 or was 
assigned pursuant to extraschedular regulations for a TDIU.  
A reasonable doubt is not raised in this case to be resolved 
in the veteran's favor.  The requested benefit therefore must 
be denied.  




ORDER

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease of the lumbar spine, rated as 
60 percent disabling, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


